Citation Nr: 0119204	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-15 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis with upper 
respiratory infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel







INTRODUCTION

The veteran had active service from November 1961 to March 
1966, and from May 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a September 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The veteran requested a hearing before a Member of the Board 
sitting at the RO.  He was scheduled for a videoconference 
hearing for April 2001.  He appeared for the hearing, but 
requested that it be postponed for 60 days so that he could 
submit further evidence in support of his claim.  Another 
hearing was scheduled for June 2001, but he failed to appear 
for the rescheduled hearing.  The veteran has not submitted 
any additional evidence.  Relevant regulatory authority 
provides that in the event of the veteran's failure to appear 
at a hearing, the case will be processed as a withdrawal of a 
request for a Board hearing; the appeal has since been 
referred to the Board for appellate review.  See 38 C.F.R. 
§ 20.704(d) (2000).  The case has since been forwarded to the 
Board for appellate review.


FINDINGS OF FACT

There is no medical evidence of asbestosis or upper 
respiratory disease.


CONCLUSION OF LAW

Claimed asbestosis with upper respiratory infections was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the veteran under that statute.  As set forth in more 
detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  The September 
1999 rating decision on appeal informed the veteran of the 
nature of the evidence which would substantiate his claim, as 
did a March 2000 statement of the case.  The RO afforded the 
veteran a VA compensation examination in August 1999, 
performed by a pulmonary specialist, and that evaluation, 
which included pulmonary function studies, specifically ruled 
out asbestosis and there was no diagnosis of upper 
respiratory disease.  Following a June 1999 development 
letter, the veteran submitted a statement further explaining 
his contentions in August 1999.  In view of the foregoing, 
the Board finds that VA has fully satisfied its duty to the 
veteran under the VCAA.  As the RO fulfilled the duty to 
assist, and because the change in law has no material effect 
on adjudication of his claim, the Board finds that it can 
consider this appeal without prejudice to him.  Bernard v 
Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
See also, Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran is claiming service connection for asbestosis and 
associated upper respiratory infections, which he attributes 
to exposure to asbestos while serving on board a ship during 
his active service.  In an August 1999 statement, the veteran 
stated that he served on board the U.S.S. Princeton while it 
was in dry dock for repairs, and that during his duties he 
was exposed to asbestos.  Service medical records contain no 
reference to possible occupational exposure to asbestos, but 
the veteran's service personnel records do reflect that he 
served on the U.S.S. Princeton from July 1962 to December 
1963, and on the U.S.S. LaSalle from October 1964 to March 
1965.  The service medical records show no lung disease.

As a result of this claim, the veteran was afforded a VA 
pulmonary examination in August 1999.  The veteran informed 
the examiner that he was exposed to extensive asbestos during 
his active service, and that he did not think that he was 
exposed to asbestos after service.  Prior medical history was 
reported to include two bouts of pneumonia in 1981, and a 
positive PPD (tuberculosis) test in 1991, and a myocardial 
infarction some eight months prior to the examination.  The 
veteran had complaints of dyspnea on exertion following his 
myocardial infarction, which had continued to the time of the 
examination.  The veteran also related occasional dyspnea 
even at rest.  Exercise tolerance was variable.  

The veteran was provided pulmonary function tests, and the 
examiner referenced an April 1999 chest X-ray, which showed 
that the heart was at the upper limits of normal and chronic 
obstructive pulmonary disease changes.  The examiner took the 
veteran's history of in-service exposure and de minimis 
exposure post-service to asbestos at face value.  However, 
the examiner stated that the X-ray findings did not show 
asbestosis, and that there was no apparent impairment shown 
by the  pulmonary function tests.  The examiner further noted 
that any functional impairment that was present was not 
likely due to a respiratory problem and that the veteran's 
functional impairments could be explained by his heart 
disease.

In light of the above medical evidence, the Board finds that 
the preponderance of the evidence is against this claim.  
Even assuming, without deciding, that the veteran was in fact 
exposed to asbestos during his active service, there is no 
evidence that he currently has asbestosis with or without 
respiratory infections.  Indeed, the examiner who performed 
the August 1999 examination stated that the veteran's 
complaints were due to heart disease.  (The veteran had a 
myocardial infarction or heart attack approximately 8 months 
prior to the August 1999 VA examination.)  It is again 
pertinent to note that the August 1999 examination was 
performed by a pulmonary specialist, and that evaluation, 
which included pulmonary function studies, specifically ruled 
out asbestosis, and there were no abnormal findings 
pertaining to upper respiratory disease.  (As to the chronic 
lung changes noted on the April 1999 chest X-ray, the Board 
notes that there is no clinical correlation of a chronic lung 
disorder, the August 1999 physician noted that any functional 
impairment that was present was more likely due to heart 
disease versus a respiratory problem, the veteran has not 
raised nor has the RO addressed an issue of service 
connection for chronic lung disease other than asbestosis, 
and the chronic lower respiratory changes noted on the April 
1999 chest X-ray were not attributed to any incident of 
service.)  In the absence of competent evidence of a claimed 
disability (in this case asbestosis with upper respiratory 
infections), there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).   

As the veteran does not have asbestosis with upper 
respiratory infections, the Board must find that the 
preponderance of the evidence is against the veteran's claim.  
The evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).  In 
denying the claim, the Board acknowledges the veteran's 
representative's arguments contained in an October 2000 VA 
Form 646.  The representative argued that United States Court 
of Appeals for Veterans Claims decisions, including Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993) and McGinty v. Brown, 4 
Vet. App. 428, 432 (1993), required further development of 
asbestos-related claims.  The representative also cited 
Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997), which 
noted that the VA had specific guidelines for adjudicating 
claims based upon asbestos exposure.  In these cases, 
however, the appellants all had competent evidence of the 
disability for which service connection was sought; the issue 
was one of causation, not whether a current disability 
existed.  In this case, the absence of the claimed disability 
is dispositive.
ORDER

Service connection for asbestosis with upper respiratory 
infections is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

